 

Exhibit 10.1

 

INFINITY ENERGY RESOURCES, INC.

 

SUMMARY OF PROPOSED TERMS

 

CORE ENERGY, LLC OIL & GAS LEASE ACQUISITION

 

Date of this Term Sheet   September 2nd, 2020       Proposed parties to the
transaction   Infinity Energy Resources, Inc., a Delaware Corporation (the
“Company”) will be the Acquirer.           Core Energy, LLC, a Kansas Limited
Liability Company is the Seller       Binding Nature of the Term Sheet   This
term sheet is non-binding until:           1) agreed to and executed by both
parties     2) 500,000 shares of Infinity Common Stock to CORE ENERGY, LLC due
on or before September 31st, 2020.           CLOSING:     3) $900,000 total
purchase price received by Core Energy by Friday, November 1st, 2020 at the end
of business day.       Transaction Structure   The transaction will be
structured as Infinity Energy, Inc. purchasing all of the Working Interest,
Leasehold Interest, production, equipment (AS IS) Seismic data, files maps, oil
in tank and any related oil and gas documents of the Otis/Albert Field in
possession of Core Energy, LLC.       Proposed property to be acquired in the
transaction   Core Energy has acquired or has authority to enter into any
contract related to its mineral rights/leasehold to approximately 11,000 acre in
Rusk and Barton County, Kansas of which 960 are HBP in the Wagner Unit Core.
(the “Oil & Gas Property”).           The Oil & Gas Property/project will
include approximately 11,000 acres of leasehold including but not limited to the
Core Energy Leasehold.           The Oil & Gas Property/project will include
access to Seismic data with an approximate value paid of $650,000.      
Proposed property to be acquired in the transaction (continued)   The Oil & Gas
Property/project has 1 Horizontal producing well, one Horizontal Injection well,
1 Salt Water Disposal well, 2 vertical producing wells which produce from the
Reagan Sand approximately 3600’ deep.           Transaction includes all
equipment and infrastructure in place and current production including but not
limited to, all oil in tanks as of closing Effective Date.

 

 

 

 

Leasehold Interests to be acquired in the transaction   Leasehold ownership for
the Oil & Gas Property subject to this sale is a 100% Working Interest in the
Oil & Gas Property with various net revenue interests in the underlying leases
with an approximate weighted average Net Revenue Interest of 82.5%, based on
acreage.       Purchase Price   The parties will enter into purchase and sale
agreement (“PSA”) to acquire the Oil & Gas Property (100% of the working
interest). The closing date is scheduled for November 1, 2020.           The
seller will continue to utilize Popp Operating, LLC which is currently operating
the property to the best of its ability to maintain all wells.       Capital
Raises related to the Transaction   Infinity Resources Capital. Inc. will
immediately launch a capital raise of approximately $2-10 million USD to fund
the acquisition and development of the Oil & Gas Property (sources and uses file
indicated in Exhibit A).       Company Information   Please refer to the
Company’s Annual Report and its Quarterly Report, including the Risk Factors
highlighted in Item 7 in the Annual Report.

 

Agreed to and accepted on September 2, 2020 by:

 

Infinity Energy Resources, Inc.:     Stanton E. Ross, Chairman, CEO & President
    Core Energy, LLC:     Coal Creek Energy, LLC   John Loeffelbein, Member    
      Mandalay, LLC   Harvey M. Burstein, Member

 



 

 

 

EXHIBIT A

 

 

 